Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed December 08, 2020.
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 12/8/2020, 4/20/2021, and 6/8/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 4 and 9 are objected to because of the following informalities:
Claim 4: a space is needed on the first line of the claim between the terms “respective” and “subgraphs”.  
Claim 9: the word ‘in’ is needed between “subgraph” and “the” within the last line of the claim.
Appropriate corrections are required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 and the other independent claims, 11 and 16, are drawn to determining duplicates in a graph wherein the graph comprises nodes representing entities and edges that represent relationships between the entities; identifying at least two nodes in the graph; determining a respective neighborhood subgraph for each of the two nodes, the neighborhood subgraph including a respective node; comparing the respective neighborhood subgraphs; and determining whether the two nodes are duplicates with respect to each other, based on a result of the comparison.
The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations of determining duplicates in a graph wherein the graph comprises nodes representing entities and edges that represent relationships between the entities; identifying at least two nodes in the graph; determining a respective neighborhood subgraph for each of the two nodes, the neighborhood subgraph including a respective node; comparing the respective neighborhood subgraphs; and determining whether the two nodes are duplicates with respect to each other, based on a result of the comparison, discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., computer, storage media, processor, node) because a user can mentally, or with pen and paper, observe, evaluate, and make judgements to determining whether two nodes are duplicates based on neighboring subgraphs.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 2-10, 12-15, 23-31, and 17-20, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. For example: 
Claim 2 is drawn to selection criterion for selecting a node which is a mental process and does not transform the abstract idea into a practical application. 

Claim 4 is drawn to determining similarity between nodes to determine if they are duplicates which is a mental process and does not transform the abstract idea into a practical application. 
Claim 5 is drawn to determining whether a nodes are duplicates which is a mental process and does not transform the abstract idea into a practical application. 
Claims 6-8 are drawn to calculating an index structure which is a mental process and does not transform the abstract idea into a practical application. 
Claim 9 is drawn to removing duplicates which is a mental process and does not transform the abstract idea into a practical application. 
Claim 10 is drawn to identifying nodes which is a mental process and does not transform the abstract idea into a practical application. 
The other dependent claims mirror the claims as discussed above and contain similar issues. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra- solution activity. Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zizka (U.S. Patent Application No. 2019/0205479) in view of Kannan (U.S. Patent Application No. 2014/0149465).

Regarding Claim 1, Zizka discloses a computer-implemented method comprising: 
determining duplicates in a graph wherein the graph comprises nodes representing entities and edges that represent relationships between the entities (par [0016-0017], Zizka – graph is a type of data structure comprising nodes/vertices and edges which represent a relationship between a pair of nodes… a module manager determines if there is a duplicate of that module on the graph) by: 
identifying at least two nodes in the graph (par [0035], Zizka – graph data structure 210 comprises a plurality of nodes such as 210-6 and 210-7); 
determining whether the two nodes are duplicates with respect to each other, based on a result of the comparison (par [0039], Zizka – a node is selected and compared to another node(s) of the graph to determine if there are duplicates). 
However, Zizka is not as detailed with respect to determining a respective neighborhood subgraph for each of the two nodes, the neighborhood subgraph including a respective node; and comparing the respective neighborhood subgraphs.
On the other hand, Kannan discloses determining a respective neighborhood subgraph for each of the two nodes, the neighborhood subgraph including a respective node (par [0003], Kannan – finding and eliminating duplicate data in a graph where the graph needs to be traversed to get to the neighbor; thus, de-duplication of the graph occurs by pruning objects); and comparing the respective neighborhood subgraphs (par [0044-0049], Kannan).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate Kannan’s subgraph entities into the Zizka graph modeling environment. A skilled artisan would have been motivated to combine in order to improve upon the performance of a large-scale graph processing system by creating a richer view of an entity graph through subgraphs.

Regarding Claim 2, the combination of Zizka in view of Kannan, disclose the computer-implemented method of claim 1, wherein determining of the neighborhood subgraph of the node comprises: 
selecting nodes of the graph using a selection criterion, the selection criterion being based on at least one of: a number of nodes (par [0025], [0049], Zizka – a selection criterion is used to select certain nodes to count, wherein the criterion provides a set of rules to indicate which nodes to visit), an entity represented by a node, a distance between the node and another node in the subgraph; the subgraph comprising the selected nodes. 

Regarding Claim 3, the combination of Zizka in view of Kannan, disclose the computer-implemented method of claim 2, wherein the selection criterion requires at least one of: 
the number of nodes of the subgraph being smaller than a maximum number; 
the edge of the subgraph connected to at least one node that represents a same entity as the entity of the node (par [0035-0037], [0044], Kannan); and 
the distance between the node and another node in the subgraph is smaller than a threshold number of edges. 


calculating a similarity metric; comparing the calculated similarity metric with a predefined threshold; and in response to determining that the similarity metric exceeds the predefined threshold determining whether the two nodes are duplicates (par [0017], [0039-0040], Zizka – match determination is calculated based on a hashing algorithm to detect similar hash values, if the hash values match then the nodes are duplicates). 

Regarding Claim 5, the combination of Zizka in view of Kannan, disclose the computer-implemented method of claim 1, further comprising: 
in response to determining that the two nodes are duplicates (par [0039], Zizka – a node is selected and compared to another node(s) of the graph to determine they are duplicates), performing a twin detection method, wherein the twin detection method comprises: 
acquiring additional properties of the entities represented by the two nodes; and cancelling a decision that the two nodes are duplicates with respect to each other based on the additional properties (par [0039], Kannan).

Regarding Claim 9, the combination of Zizka in view of Kannan, disclose the computer-implemented method of claim 1, wherein determining of the neighborhood subgraphs comprises: removing duplicate nodes of each subgraph the neighborhood subgraphs (par [0044-0045], Kannan – trimming/pruning specific object/node that was deemed to have the same attributes (i.e. duplicate)). 

Regarding Claim 10, the combination of Zizka in view of Kannan, disclose the computer-implemented method of claim 1, further comprising: using a received indication of the two par [0025], Zizka – selection criterion provides a set of rules to indicate which nodes to visit). 

Claims 11-15 contain similar subject matter as claims 1-5 above; and are rejected under the same rationale.

Claims 16-20 contain similar subject matter as claims 1-5 above; and are rejected under the same rationale.


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: calculating an index structure, the index structure comprising: for each node of the graph, at least one index entry, the index entry including an identifier of the node and an edge descriptor describing an edge connected to that node, wherein the edge descriptor comprises direction information related to a direction of the edge and/or a neighbor node identifier; sorting and grouping the index structure according to the edge descriptors of individual index entries, resulting in a set of one or more groups; selecting a first node of the at least two nodes; and finding further nodes that are in a same group, of the set of groups, as the first node.



Points of Contact


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
March 24, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161